Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1, 17 and 18 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejection of aforementioned claims has been withdrawn. 
Examiner acknowledges that claim 3 has been canceled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-21 are allowed.
The most pertinent prior arts are Brignac and newly discovered prior art Cribbs US 4612809. In combination the prior arts teach the limitations of claims 1, 17 and 18 except for “and an opening extending entirely through the interface plate from the body attachment surface to the part inspection surface, wherein the ultrasonic beams are directed through the opening in the interface plate without being redirected by the interface plate.” The concept of coupling elements or interface plates is known and widely used, however the claim differentiates itself from the prior arts in that the claimed interface plate has an opening that extends from through the entirety of it. This opening allows for coupling fluid to enter and exit the interface plate. The ultrasonic energy emitted from the probe does not interact with the interface plate. For these reasons and those presented in the filed remarks, claims 1, 3-21 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863